Case 1:19-mj-00477-TCB Document 2 Filed 11/08/19 Page 1 of 3 PagelD# 2

IN THE UNITED STATES DISTRICT COURT FOR THE

EASTERN DISTRICT OF VIRGINIA

  

™
Alexandria Division So {
UNITED STATES OF AMERICA ) 8 27%
) .
v. ) oF noe
| ) Case No. 1:19-mj-477 Sag
AARON ALLEN LONG, ) ~
)
Defendant. )

AFFIDAVIT IN SUPPORT OF A'CRIMINAL COMPLAINT
I, Officer Carolyn A. Petrovitch, being duly sworn, state the following:
1. I entered on duty with the Security Protective Service ("SPS") of the Central
Intelligence Agency ("CIA") in January 2010. I graduated from the F ederal Law Enforcement
Training Center ("FLETC") in September 2010. Following my graduation, I received additional

CIA-specific training prior to being assigned as an officer at various CIA installations.

2. This affidavit is submitted in support of a criminal complaint charging AARON |

ALLEN LONG with criminal trespass at 13900 Air and Space Museum Parkway in Herndon,
Virginia, in violation of 32 C.F.R. § 1903.7(a), which prohibits entering or remaining on any CIA
installation without proper authorization. | |

3. 13900 Air and Space Museum Parkway is an “Agency installation” as defined by
32 CER. § 1903.1. | |

4, The facts and information contained in this affidavit are based upon my personal
knowledge and observations during the course of this investigation, information conveyed to me

by other individuals, including law enforcement officers, and my review of records, documents,

‘I
Case 1:19-mj-00477-TCB Document 2 Filed 11/08/19 Page 2 of 3 PagelD# 3

and other physical evidence obtained during the investigation. This affidavit contains information
necessary to support probable cause, and it is not intended to include each and every fact and
matter observed by me or known to the government.

5. On Thursday, November 7, 2019, at approximately 9:00 a.m., officers at 13900
Air and Space Museum Parkway in Herndon, Virginia were alerted to a person attempting to enter
the facility by climbing a security fence. Officers moved to the scene and approached the
Defendant, ordering him to stop. Officers detained the Defendant and identified him by his Florida
Driver’s License as AARON ALLEN LONG. Officers asked the Subject why he was climbing
the fence, and he stated that “Jesus sent him to that location and to jump over that fence, even if it
got him arrested.”

6. Near the point where the Defendant attempted to climb the fence and waited for the
taxi are signs which read in relevant part:

| “WARNING
RESTRICTED
U.S. GOVERNMENT
INSTALLATION
EMPLOYEES AND OFFICIAL VISITORS ONLY
IT IS UNLAWFUL TO ENTER
OR ATTEMPT TO ENTER
THIS INSTALLATION WITHOUT

PROPER AUTHORIZATION.”
Case 1:19-mj-00477-TCB Document 2 Filed 11/08/19 Page 3 of 3 PagelD# 4

7. Officers then transported the Defendant to an interview room, cited the Defendant
with trespassing, and asked him to depart. At that time, the Defendant stated that he was willing
to take a taxi to a shelter, and an Officer called a taxi to pick up the Defendant. Before the Taxi
arrived, the Defendant stated that he was going to run and that the Officer was going to “have to
tackle him and arrest him.” The Defendant then quickly moved from the bench he was sitting on
towards an adjacent bench and then sat down. When the taxi arrived, the Defendant refused to get
in the taxi and stated that he would not leave because he wanted to go to jail. Officers then arrested
the Defendant.

8. Based on the foregoing, I submit there is probable cause to believe that on or about
November 7, 2019, within the Eastern District of Virginia, AARON ALLEN LONG did enter or

remain on a CIA installation without authorization, in violation of 32 C.F.R. § 1903.7(a).

C0. Patrant ww

Officer Carolyn A. Petrovitch
Security Protective Service
Central Intelligence Agency

 

Subscribed and sworn to before me
This 7th day of November 2019.

yaa is}
Theresa Carroll Buchanan
United States Magistrate Judge

Honorable Theresa C. Buchanan
United States Magistrate Judge
Alexandria, Virginia

 

 
